id office uilc cca-921451-11 ---------------- 36c number release date from ------------------------ sent wednesday september pm to ------------------- cc subject adoption credit -------------possible statute_of_limitations issue re taxpayer ---------------------------------------------------------------------------------------------- ---------------------------------- good afternoon ----------------- this email follows up on our conversation today about the above taxpayer the adoption_tax_credit and the interplay of the statute_of_limitations with the 5-year carryforward of the adoption credit as we discussed under former sec_23 the adoption credit was nonrefundable but had a 5-year carryforward thus if an adoption were finalized in but the taxpayer had insufficient tax_liability to absorb the full credit in that year the credit could be carried forward for up to years with being the first year of the carryforward period and the fifth and final year the adoption credit was made refundable by statute for tax_year sec_2010 and sec_2011 and was redesignated as sec_36c in notice_2010_66 the service determined that refundable-credit treatment also applies to qualified_adoption_expenses qae properly carried forward into thus for an adoption finalized in or thereafter there exists the potential of a refundable_credit in the taxpayer of whom we were speaking says a she finalized the adoption of a child in ------- b the child had been determined to have special needs by the state in which the adoption was finalized c the taxpayer has supplied the service with proof of that determination of special needs via an adoption subsidy agreement d she did not file a form_8839 qualified_adoption_expenses for ------- through ------- until she filed amended returns for those years in -----------------and e she filed a form_8839 for ------- in which she claimed a refundable_credit i am assuming for purposes of this email that the above statements are correct and have been verified the amended returns for ---------------------were filed after the statute_of_limitations for refunds sec_6511 had expired you asked whether that expiration bars the carryforward into-------- the answer is that the statute_of_limitations bars refunds from closed years but that the service must look to the time-barred years to determine the extent of any_tax benefit the taxpayer could have received had she filed a timely claim to the extent a tax_benefit could have been received the amount of any refund is permanently barred and the carryforward is reduced however to the extent no tax_benefit could have been obtained through the filing of a timely claim_for_refund the credit is carried forward to successive years example in the maximum adoption credit was dollar_figure assume the taxpayer met all criteria for claiming the dollar_figure in except that her tax_liability was only dollar_figure because the credit was nonrefundable it could have reduced her tax_liability to zero but not below on these facts the taxpayer could have received a tax_benefit of dollar_figure in had the taxpayer filed a timely tax_return she would have used up the dollar_figure and would have been allowed to carry forward dollar_figure dollar_figure maximum credit less dollar_figure to assume further that the taxpayer had dollar_figure of tax_liability in had she timely claimed the adoption credit in she would have received dollar_figure of tax_benefit and her carryforward into would have been dollar_figure dollar_figure carryforward into less dollar_figure allowable in in this example the dollar_figure from and the dollar_figure from are forever barred to the taxpayer by the statute_of_limitations she cannot obtain either a refund of those amounts or any other form of tax_benefit from them however she amended her return before the statute_of_limitations on that year ran on the facts of the example the taxpayer has dollar_figure of adoption carryforward that is available to be used in and any amount of the dollar_figure that could not be used in and is available as a refundable_credit in assuming all other requirements for the credit were satisfied suppose instead the taxpayer had no tax_liability for any of the years through in this circumstance the taxpayer could not have received any_tax benefit from any part of the dollar_figure in any of the nonrefundable years and would have carried forward the entire dollar_figure if all other requirements for the credit were satisfied the taxpayer would be entitled to a refundable_credit of dollar_figure in please let me know if i can be of further assistance
